720 S.E.2d 394 (2012)
STATE
v.
Robert Wayne SMITH.
No. 229P06-5.
Supreme Court of North Carolina.
January 26, 2012.
Robert Wayne Smith, Smithfield, for Smith, Robert Wayne.
John G. Barnwell, Assistant Attorney General, for State of NC.
Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 8th of December 2011 by Defendant to Proceed In Forma Pauperis:

*395 "Motion Allowed by order of the Court in conference, this the 26th of January 2012."